Citation Nr: 0834912	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for depression.

2. Entitlement to service connection for hepatitis C with 
liver damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
depression, hepatitis, and a right shoulder disorder.  

Later, the RO granted service connection for right shoulder 
tendonitis in a March 2008 rating action.  As that claim has 
now been granted in full, and the veteran has not expressed 
disagreement with the effective date or disability 
evaluation, the issues on the title page are the only ones 
remaining for appellate review.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2008.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  Depression was not present in service or manifested 
within one year after separation, and there is no competent 
medical evidence showing that the current depressive disorder 
is related to military service or any service-connected 
disorder.

2.  No residuals of an inservice hepatitis C infection are 
currently demonstrated.  




CONCLUSIONS OF LAW

1.  Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

2.  Service connection for hepatitis C with liver damage is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in June 2005 and March 2006.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In 
particular, the March 2006 letter provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and a report from a VA examination.  The veteran 
indicated that there possibly were additional private records 
relevant to his claim of service connection for depression, 
which had not yet been associated with the claims file.  The 
veteran was given additional time to submit supplemental 
medical evidence in support of his claim.  Pursuant to 38 
C.F.R. §§ 20.800 and 20.1304, he was afforded an additional 
60 days to submit additional evidence to the Board.  The 
veteran did not submit any additional evidence within this 
time frame.  Thus, the decision is made upon the evidence of 
record.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 



Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Depression

The veteran contends he is entitled to service connection for 
depression. 

Service medical records are absent for clinical treatment or 
diagnoses of depression.  Depression was not noted upon 
psychiatric review during a physical examination for 
separation purposes in November 1971.  However, the veteran 
did report depression on the corresponding Report of Medical 
History.  A physician's comment on that form noted only that 
the veteran had "depressive states."

Post-service VA outpatient treatment records, dated between 
November 2003 and May 2005, reflect diagnosis and treatment 
for major depressive disorder.  There is no mention of this 
disorder having manifesting in, or having any relation to 
military service.  Rather, the records show that the veteran 
had expressed depression and anxiety due to his recent job 
loss and secondary financial worries, including losing his 
home and vehicles.  In fact, clinical notes show the veteran 
indicated to VA medical personnel that he had been depressed 
over the last 6-8 months since he lost his job.  He stated 
that he knew he would feel better if he had a job.  

The veteran underwent a VA examination in July 2007 in order 
to determine whether his depressive disorder was 
etiologically related to military service.  The examiner 
indicted that she had reviewed the veteran's claims file and 
electronic records.  In brief summary, the examination report 
shows the veteran reported growing up in an abusive 
household, which he left at the age of 14.  The veteran 
stated that he knew he had depression essentially since his 
childhood years.  The veteran was first diagnosed with 
depression in 1994, but did not receive treatment at that 
time.  He also reported that he had recently lost his 
printing job, where he had worked for over 20 years.  The 
veteran denied a prior history of psychotherapy or 
counseling.  

Based upon the clinical interview, the examiner's AXIS I 
diagnosis was depressive disorder, not otherwise specified.  
In an addendum opinion dated in September 2007, the examiner 
again noted that the veteran had reported depression since 
his early childhood years.  The examiner noted that this was 
probably due to the loss of his parents through death, and 
the subsequent difficulty with his grandmother who inflicted 
mental and physical abuse on the veteran and his siblings.  
The examiner commented further that a note in the claims file 
did show that the veteran requested to see a psychiatrist 
during military service, but there are no records to indicate 
whether this was accomplished.  Also, according to the 
veteran's report, he was first diagnosed with depression 
after he lost his job.  The examiner therefore opined that it 
did not appear that the veteran's depression was caused by 
his military experience.  The examiner further noted that her 
opinion was based on a diagnostic interview, mental status 
examination, and review of service medical records and 
service personnel records.  

At a hearing in July 2008, the veteran alluded to the fact 
that his depressive disorder had been directly attributed to 
the fact that he had hepatitis C.  He also indicated that he 
had not received any treatment for depression during military 
service.  In addition, he stated that he was turned down for 
Vietnam service multiple times, because he was found to be 
psychologically unfit.

After a careful review of the evidence of record, the Board 
finds that service connection is not warranted for 
depression.  The Board notes that although the record shows a 
current diagnosis of major depressive disorder, there is no 
objective and competent evidence that this disorder was 
manifested in service.  There is also no competent and 
probative medical evidence of a relationship between any 
currently diagnosed depressive disorder and any aspect of 
military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A VA examiner has provided a medical opinion that the current 
depression disorder is not etiologically related to the 
veteran's military service.  As that objective opinion was 
based on a diagnostic interview, mental status examination, 
and review of service medical records and service personnel 
records- the Board finds it to be competent and persuasive.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. 
Brown, 5 Vet. App. 177 (180) (1995); Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
There is no other medical evidence or opinion in the file to 
refute the VA examiner's opinion.  

The veteran has also suggested that his current depression is 
related to a diagnosis of hepatitis C.  However, as will be 
discussed below, the clinical evidence shows that the veteran 
is not currently infected with the hepatitis C virus.  
Furthermore, as service connection is not in effect for 
hepatitis C, a claim for depression based on secondary 
service connection would not be successful.  See 38 C.F.R. 
§ 3.306 (2007).  

Finally, the Board observes that since the current major 
depressive disorder was not diagnosed within one year after 
discharge; service connection for may not be presumed.  See 
38 C.F.R. § 3.307, 3.309 (2007).  On the basis of the 
foregoing, the Board finds that the criteria for establishing 
service connection for depression have not been met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


Hepatitis C

The veteran contends that he is entitled to service 
connection for hepatitis C.  The veteran further alleges that 
he incurred the hepatitis C virus during military service as 
he was in close contact with a bunkmate who he claims was 
infected with the virus.

Service records are significant for questionable hepatitis.  
In this regard, clinical notes dated in October 1971 show 
that the veteran sought treatment for complaints of malaise, 
nausea, vomiting, dark urine, and anorexia which he believed 
were symptoms of the hepatitis virus.  The veteran reported 
to medical personnel that he had contracted hepatitis by 
being in close contact with a roommate who had the virus.  
The veteran denied any prior history of surgery or blood 
transfusions.  Related records from a genitourinary clinic 
reveal that medical personnel believed a diagnosis of 
hepatitis was doubtful, and that a viral illness was 
suspected instead.  Further testing was recommended.  Initial 
bilirubin tests appear to have raised some concern; however, 
follow-up testing led to the clinical impression that 
hepatitis could not be diagnosed.  Significantly, a finding 
of hepatitis is not noted on a November 1971 physical 
examination for separation purposes.  Likewise, the 
corresponding Report of Medical History included physician 
comment that "hepatitis was probably ruled out last month."  
Prior drug use was also noted.

Post-service VA outpatient treatment records dated in January 
2004 show that he was referred by his primary care physician 
for an additional liver/gastrointestinal consult following an 
initial positive test for the hepatitis C antibody.  Notes 
from the requested liver/gastrointestinal consult reveal that 
prior to the initial diagnosis the veteran had no known 
history of liver disease; no jaundice; no known elevations in 
liver function tests (LFTs); and no symptoms suggestive of 
decompensated liver disease.  His hepatitis C risk factors 
were noted to be minimal, and included a tattoo application 
in 1970 during service, and some "bloody fist fights."  
There was no history of transfusions, intravenous drug use, 
or other bloody exposures during service.  Following clinical 
testing, the assessment was hepatitis C antibody positive, 
with no evidence of viremia (i.e. polymerase chain reaction-
negative) and likely "spontaneous clearance" shortly after 
initial infection.  The veteran also had abnormal alanine 
transaminase (ALT), aspartate aminotransferase (AST), and 
thrombocytopenia which were of unknown etiology.  

Additional treatment records reveal that further blood tests 
in June 2006 resulted in no evidence of current hepatitis C 
infection.  It was indicated that the tests showed the 
veteran had been exposed to the virus at some point in the 
past, but that his body was able to fight off the infection.  
Thus, while he tested positive for antibodies, he tested 
negative for the virus itself.  Finally, the record contains 
no clinical diagnosis or treatment for liver damage secondary 
to hepatitis C infection.

After a careful review of the cumulative evidence, the Board 
finds that service connection for hepatitis C is not 
warranted.  Initially, the Board notes that while hepatitis 
was apparently suspected during service, it was not confirmed 
by subsequent diagnostic work-up.  In addition, post-service 
VA liver/gastrointestinal consultations show that although 
the veteran was exposed to the virus at some remote period 
(conceivably during military service) he is not currently 
infected with the hepatitis C virus.  There are no other 
clinical findings in the evidentiary record, which show the 
veteran is currently infected with hepatitis C.  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
clinical diagnosis of a current hepatitis C infection clearly 
is a matter that requires medical knowledge.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present hepatitis 
C disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).  
Thus, since the Board notes there is no clinical evidence 
showing an active hepatitis C virus existing either during 
service or at present, the appellant is not entitled to 
disability compensation for such.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hepatitis C 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for depression is denied.

Service connection for hepatitis C with liver damage is 
denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


